Citation Nr: 0816510	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He served in the United States Army Reserve from November 
1976 to November 1993.  The veteran died in January 2005.  
The appellant in this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
the cause of the veteran's death.  

On her April 2006 VA Form 9, Appeal to the Board, the 
appellant requested a hearing before a Veterans Law Judge.  
In September 2006, the appellant withdrew her hearing request 
and asked that the Board proceed with consideration of her 
claim based on the evidence of record.


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in January 2005 from vascular collapse due to 
arteriosclerotic heart and vascular disease.

2.  At the time of his death, service connection was in 
effect for residuals of a shell fragment wound with contusion 
and headaches, rated as 10 percent disabling.

3.  The evidence does not establish that a service-connected 
disability, including residuals of a shell fragment wound 
with contusion and headaches, caused or contributed 
materially or substantially to the veteran's death, or that 
the cause of his death was otherwise related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence she 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on her behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Court has held that a 
section 5103(a) notice must include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, in a March 2005 letter issued prior to the 
initial decision on the claim, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete a claim of service connection for the cause of the 
veteran's death, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also advised the appellant to submit or identify 
any additional information that she felt would support her 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
Board finds that the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Because service connection for the 
cause of the veteran's death has been denied, any 
Dingess/Hartman elements, such as effective date, are not at 
issue and any failure to notify the appellant of these 
elements does not prejudice her at this juncture.  

Similarly, although the March 2005 VCAA letter did not 
contain a statement of the conditions, if any, for which the 
veteran was service connected at the time of his death, as 
required by the Court in Hupp, the RO corrected this 
deficiency in the August 2005 rating decision and the April 
2006 Statement of the Case, both of which clearly delineated 
the disabilities for which the veteran was service connected 
during his lifetime.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect); see also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
appellant thereafter responded that she had no additional 
evidence to submit.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  The appellant has not argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
appellant.  The appellant has neither submitted nor 
identified any additional outstanding evidence relevant to 
her claim, and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2007).  

The Board further finds that a VA medical opinion is not 
necessary with respect to this claim.  See DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008) (holding that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a DIC claim, as the applicability of this provision 
is explicitly limited to claims for disability compensation).  
Moreover, the Board finds that a medical opinion would not be 
necessary to make a decision on this claim under 38 U.S.C. 
§ 5103A(a).  In that regard, as set forth below, the record 
on appeal indicates that the veteran's fatal arteriosclerotic 
heart and vascular disease was not present during his active 
service or for many years following his discharge from active 
duty, nor is there any indication that such conditions were 
causally related to his active service or any incident 
therein.  Additionally, the record on appeal contains no 
indication that any of the conditions for which the veteran 
was previously service-connected caused, hastened, or 
contributed to his death.  Under these circumstances, the 
Board finds that a medical opinion is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

Service medical records pertaining to the veteran's period of 
active duty show that in December 1968, he sustained fragment 
wounds of the left parietotemporal region with scalp 
abrasions and a cerebral contusion.  He thereafter complained 
of headaches.  The veteran's service medical records are 
negative for complaints or findings of arteriosclerotic heart 
and vascular disease.  At his April 1970 military separation 
medical examination, the veteran's heart and vascular system 
were normal.  A chest X-ray was negative.  The veteran's 
blood pressure was 124/80.  

In January 1975, the veteran submitted an application for VA 
compensation benefits, seeking service connection residuals 
of a head injury.  His application is silent for any mention 
of arteriosclerotic heart and vascular disease, as is medical 
evidence assembled in support of that claim.  For example, at 
a VA medical examination conducted in April 1975, the 
veteran's cardiovascular system exhibited no abnormalities.  
The veteran's blood pressure was 120/80.

In a July 1975 rating decision, the RO granted service 
connection for residuals of a shell fragment wound with 
contusion and headaches and assigned an initial 10 percent 
rating, effective January 23, 1975.  The 10 percent rating 
remained in effect throughout the veteran's lifetime.  

Records pertaining to the veteran's service in the Army 
Reserve show that at his September 1976 enlistment medical 
examination, the veteran's heart and vascular system were 
normal.  A chest X-ray was negative and the veteran's blood 
pressure was 130/80.  Similar findings were recorded at a 
periodic physical examination conducted in November 1979.  On 
both occasions, the veteran denied a history of high blood 
pressure.  

At quadrennial examinations conducted in May 1983, the 
veteran's heart and vascular system were again found to be 
normal.  A chest X-ray was negative and the veteran's blood 
pressure was 140/90.  The veteran denied a history of high 
blood pressure.  

At quadrennial examination in August 1987, the examiner noted 
that the veteran had borderline hypertension.  He advised the 
veteran to follow a low sodium diet and stop smoking.  Of 
record is a letter from the veteran's private physician who 
indicated that he had examined the veteran in his office in 
August 1987 and found his blood pressure to be 120/80 and 
125/85.  He indicated that he did not feel that it was of any 
significance.  

At a periodic physical examination in January 1993, the 
veteran was again noted to have elevated blood pressure, with 
a reading of 140/100.  He was advised to follow-up with his 
private physician.  

Records dated after the veteran's separation from the Army 
Reserve show that he received treatment from a private 
physician from June to August 2003 for uncontrollable 
hypertension.  

In January 2005, the veteran was transported to the emergency 
room in full cardiac arrest.  Efforts to resuscitate him were 
unsuccessful.  The veteran's death certificate lists the 
cause of his death as vascular collapse due to 
arteriosclerotic heart and vascular disease.  

In February 2005, the appellant submitted an application for 
VA compensation benefits, seeking service connection for the 
cause of the veteran's death.  


Applicable Law

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2007).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis.  Specifically, where a veteran served for 
a period of ninety consecutive days or more, service 
connection for cardiovascular-renal disease may be 
established on a presumptive basis by showing that it was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from such period of service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a); 
Cf. McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001) ("[I]f a claim relates to period of active duty 
for training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

The Board notes that hypertensive vascular disease is 
evaluated under 38 C.F.R. § 1.104, Diagnostic Code 7101 
(2007).  Under this provision, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2007).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, Derwinski, 1 Vet. App. 
49, 54-55 (1990).


Analysis

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  

A review of the record in this case shows that the veteran 
died in January 2005 from arteriosclerotic heart and vascular 
disease.  No other conditions were noted on his certificate 
of death.  As discussed in detail above, there is no showing 
that the veteran had arteriosclerotic heart and vascular 
disease during his period of active duty service, nor does 
the evidence show that arteriosclerotic heart and vascular 
disease became manifest to a compensable degree within one 
year following discharge from active service.  In fact, 
service medical records affirmatively show that the veteran's 
heart and vascular system were normal while on active duty.  
Additionally, a post-service VA medical examination conducted 
in April 1975 showed that the veteran's cardiovascular system 
exhibited no abnormalities and his blood pressure was 120/80.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

The Board notes that the record on appeal first notes 
findings of borderline hypertension at a quadrennial 
examination in August 1987, performed during the veteran's 
service in the Army Reserve.  A letter from his private 
physician in August 1987, however, indicated that further 
testing did not show elevated blood pressure readings.  
Again, an elevated blood pressure reading was recorded at an 
examination in January 1993, also during the veteran's 
service in the Army Reserve.  The veteran was advised to 
follow-up with a private physician, although there is no 
evidence of records to indicate that he did so.  The record 
therefore contains no evidence that the veteran became 
disabled by cardiovascular-renal disease, including 
hypertension, during a period of active duty for training.  
See 38 C.F.R. § 1.104, Diagnostic Code 7101 (2007).

Based on the foregoing, the Board concludes that the record 
shows that the veteran's fatal arteriosclerotic heart and 
vascular disease was not present during active service or 
manifest to a compensable degree within one year of 
separation from active service.  Similarly, for the reasons 
discussed immediately above, the record on appeal does not 
provide any basis upon which to conclude that the veteran's 
fatal arteriosclerotic heart and vascular disease, or any 
precursor thereto such as hypertension, manifested itself to 
a disabling degree during a period of active duty for 
training.  Finally, the veteran's service personnel records 
corresponding to his service in the Reserve do not show that 
he had any periods during which had ninety consecutive days 
or more of active service; therefore, there is no basis upon 
which to conclude that service connection for cardiovascular-
renal disease may be established on a presumptive basis.  

The Board has considered that service connection may be 
granted for any disease diagnosed after discharge from active 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's fatal arteriosclerotic heart 
and vascular disease and any incident of active service or 
any service-connected disability, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992); 
see also 38 C.F.R. § 3.310 (2007).  In this case, however, 
the record contains no probative evidence of a link between 
the veteran's fatal arteriosclerotic heart and vascular 
disease and his active service, any incident therein, or any 
service-connected disability.  The appellant has not 
contended otherwise.  

The Board has also considered whether the veteran's service-
connected residuals of a shell fragment wound with contusion 
and headaches caused or contributed to his death.  A review 
of the medical evidence, however, shows that such disability 
has not been implicated as either a primary or contributory 
cause of his death.  Moreover, the veteran's service-
connected residuals of a shell fragment wound with contusion 
and headaches was rated as 10 percent disabling during his 
lifetime and there is no indication that such disability 
rendered him materially less capable of resisting the effects 
of his arteriosclerotic heart and vascular disease.  38 
C.F.R. § 3.312(c)(3) (2007).  

For the reasons discussed above, the Board finds that the 
record does not show that any service-connected disability 
was a principal or contributory cause of the veteran's death, 
nor was the cause of his death in any way etiologically 
linked to active service or any service-connected disability.  
Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and therefore the claim must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


